DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-13 allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 1-9, the present invention is direct to semiconductor device: Independent claim 1 identifies the uniquely distinct features of " wherein, during a burn-in test, the logic circuit is configured to capture the test pattern into the scan chain associated with the scan chain clock signal in response to the scan chain clock signal."
As to claims 10-13, the present invention is direct to burn-in test method of a semiconductor device: Independent claim 10 identifies the uniquely distinct features of " generating, based on an external clock signal and the scan chain selection signal, one or more scan chain clock signals in association with each scan chain; capturing the test pattern in the scan chain associated with the scan chain clock signal in response to the scan chain clock signal."
The closest prior art, Gorti et al. (US 20120062266 A1) and Balachandran et al. (US 20030149913 A1) discloses conventional apparatus, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
The other claims depended on claims 1, 13 are allowed as the same reasons above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967. The examiner can normally be reached M-F from 10:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X NGUYEN/               Primary Examiner, Art Unit 2868                                                                                                                                                                                         	3/12/2022